IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS
                                     NO.WR-82,275-04


                     EX PARTE MICHAEL OMAR LOPEZ, Applicant



                       ORDER PURSUANT TO TEXAS RULE OF
                          APPELLATE PROCEDURE 9.10


       Per curiam.

                                          ORDER

       This cause is before this Court on application for writ of habeas corpus from trial

court case number 2012CR1981-W2 in the 290th District Court of Bexar County.

       The Clerk of this Court has discovered sensitive data in the record, namely: the

name of the complainant and other victims who were a minor T EX. C ODE C RIM. P ROC. art

57.02(h). T EX. R. A PP. P. 9.10(a). Pursuant to Texas Rule of Appellate Procedure 9.10,

the Clerk sought a ruling from the Court and thereafter notified the parties. The Court

now orders the Clerk of this Court to redact or seal the discovered sensitive data from the

records identified and listed below. The Court further orders the trial court clerk, the
                                                                          Rule 9.10 Order - 2

clerk of the court of appeals, or any entity or individual possessing the following

documents to redact or seal the documents pursuant to this order:

       1.     Clerk’s Record




Filed: February 8, 2016

Do not publish